1408Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 and 7/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s upper and lower lips" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the user’s upper and lower lips" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the user’s nose" and “the user’s upper lip” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the point" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the gnathion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim and therefore includes the same unpatentable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 井上 滋子 Inoue Shiko (JP 3160894U).
井上 滋子 Inoue Shiko discloses a lip sealing tape for preventing a user's mouth from opening in daily life and during sleep (abstract describes that it is preventing mouth breathing therefore provide nose breathing), the lip sealing tape (see figure 1) adding a mouth-closing vector to assist a vector that displaces a position of a user's tongue forward and upward, thereby forming a closed vector system of muscles of the entire body to increase physical stability and induce nasal respiration (breathing through a user's nose) to gradually reduce oral respiration while promoting nasal respiration (abstract describes that it is preventing mouth breathing therefore provide nose breathing), wherein the lip sealing tape simply adds the mouth-closing vector to prevent opening of the user's upper and lower lips (see figure 2), by means of horizontal (1, 3) and vertical adhesive tape (2) portions, thereby minimizing a contact area with a user's facial skin when worn and thus minimizing discomfort due to stuffiness while maximizing safety when worn, and reducing manufacturing cost with a simple structure (please see problem that the device tries to solve).
With respect to claims 7-8, the limitations of wherein the lip sealing tape is custom-manufactured to fit a user's facial anatomy by 3D scanning and printing and wherein the lip sealing tape is custom- manufactured to fit a user's facial anatomy by 3D scanning and printing in treated as product by process and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 井上 滋子 Inoue Shiko in view of Riley (2014/0366889).
井上 滋子 Inoue Shiko substantially discloses the invention, please see the rejection above; 井上 滋子 Inoue Shiko further discloses at least one connection adhesive tape portion (2) vertically attached to a position passing over the user's upper and lower lips (see figure 2); a philtrum adhesive tape portion (1) located at an upper end of the connection adhesive tape portion (see figures 1-2), and horizontally attached to a position between the user's nose and the user's upper lip (see figure 2); a pogonion adhesive tape portion (3) located at a lower end of the connection adhesive tape portion (see figures 1-2), and horizontally attached on a horizontal line between a position below the point (B) and pogonion (Pog) (see figure 2); and a multi-use adhesive surface provided on a back surface of each of the respective adhesive tape portions (abstract describes adhesive plaster having adhesiveness), attached to a user's skin to be fixed, and having proven skin safety; and a release film (abstract also describes back is protected by having a film to keep it hygienic and sticky) being removably in contact with the adhesive surface and protecting the adhesive surface as required by claim 3; wherein the connection adhesive tape portion, the philtrum adhesive tape portion, the pogonion adhesive tape portion, and the menton adhesive tape portion are provided integrally as a single body, or are provided separately (see figures 1-2) as required by claim 4;  wherein the philtrum adhesive tape portion and the connection adhesive tape portion are formed in a "T" shape that integrally connects a horizontal line directly below a user's philtrum (as shown in figure 2 it is shown to have below a user’s philtrum), and a vertical line from the philtrum to a position below a curvature point on a user's mandible (as shown in figure 2 it is shown to have vertical line from philtrum to a position below a curvature point on a user’s mandible) as required by claim 5 and wherein the horizontal philtrum adhesive tape portion, pogonion adhesive tape portion are attached to the vertical connection adhesive tape portion at right angles (see figures 1-2) as required by claim 6. However, 井上 滋子 Inoue Shiko does not disclose 2a menton adhesive tape portion located at the lower end of the connection adhesive tape portion, and horizontally attached on a horizontal line between the gnathion (Gn) and menton (Me) and menton adhesive tape portion are attached to the vertical connection adhesive tape portion at right angles. However, Riley teaches a facial structure stabilization methods and apparatus having a menton adhesive tape portion (10) located at the lower end of the connection adhesive tape portion, and horizontally attached on a horizontal line between the gnathion (Gn) and menton (Me) (see figures 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of 井上 滋子 Inoue Shiko to have mention adhesive tape as addition, as taught by Riley and arranged to have menton adhesive tape portion are attached to the vertical connection adhesive tape portion at right angles as philtrum and pogonion adhesive tape as rearrangement of parts as an obvious design choice to provide more stability to the device with added tape to have more secure structure; since applicant has set forth no critically as to the structure and function of the contact surfaces to be different; choosing an added structure would provide more comfort and securement for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786